DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 10/28/21.  Accordingly, claims 1, 8-10, 15, 16 and 20-31 are currently pending; and claims 2-7, 11-14 and 17-19 are canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 15, 16	are rejected under 35 U.S.C. 103 as being unpatentable over Kobyakov et al (2011/0200325) in view of Palanisamy et al (2013/0272696), both previously-cited.
-Regarding claim 1, Kobyakov et al  teaches an antenna arrangement (20) (see figure 5)  in a distributed massive antenna system ((10), figure 3), the antenna arrangement (see figure 5) comprising: a plurality of antenna devices (14)s arranged in a chain (e.g., being a path along a cable (202)), wherein each antenna device (see (14) of figure 3) comprises an antenna element (24) and a processing circuitry (comprising (46)), wherein said processing circuitry is configured for performing, via (46), per element processing, e.g., directing downlink and uplink RF signals 
Kobyakov et al  does not teaches whether the processing circuitry is configured to execute program instructions stored in a memory, as claimed.
In analogous art, Palanisamy et al teaches that a distributed massive antenna system (“optical fiber-based wireless system 600”, [0146]) is programmable to support wideband services (see [0146, 0147]), wherein  each antenna device (“RAU 650”, [0140]) of the  distributed massive antenna system comprises attenuators (“attenuators”, [0141]) that adjust a downlink RF signal a proper level at an antenna (“antenna 858”, [0141]) of the antenna device for transmission, wherein the antenna device is programmable and comprises a microprocessor (“RAU microprocessor 977”, (0233) for configuring its operations, (see (977), figure 25A, and “The microprocessor 973 messages to microprocessors 977 in the RAUs 906 over direct links 979 to configure RAUs 906”, [0160])), wherein the gains of the attenuators can be controlled by the microprocessor, (see “the RAU microprocessor 977 can set the gain of two RAU attenuators 1336A, 1336B, [0033]), and wherein such the microprocessor is configurable to execute program instructions (see “software”, [0147]/ “application software”, [0156])  stored in a memory (“memory or datastore 966”, [0156])  to carry out the operations (see [0174, 0156]).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement, or alternatively implement,  Kobyakov et al, as taught by Palanisamy et al, in such a way that the distributed massive antenna system would be 
-Regarding claim 8, Kobyakov et al  teaches that the antenna devices are arranged in a single row (202) (see figure 5).
-Regarding claim 9, Kobyakov et al  teaches that a majority of the antenna devices can be arranged to face the same direction (being the downward vertical direction to a perfectly planar ground), (see figure 2).
-Regarding claim 10, Kobyakov et al  teaches that a portion of the antenna devices can be arranged to face different directions (indicated by aiming directions to individual coverage areas (20)s located on an imperfectly planar ground) (see figure 2).
-Regarding claim 15, as applied to claims 1-10, 12, 13 set forth above and herein incorporated, Kobyakov et al  teaches a distributed massive MIMO (Multiple Input Multiple Output) system (see figure 4), comprising: 
a central unit (204)  arranged to act as a base station; and 

Kobyakov et al  does not teaches whether the processing circuitry is configured to execute program instructions stored in memory, as claimed.
In analogous art, Palanisamy et al teaches that a distributed massive antenna system (“optical fiber-based wireless system 600”, [0146]) is programmable to support wideband services (see [0146, 0147]), wherein  each antenna device (“RAU 650”, [0140]) of the  distributed massive antenna system comprises attenuators (“attenuators”, [0141]) that adjust a downlink RF signal a proper level at an antenna (“antenna 858”, [0141]) of the antenna device for transmission, wherein the antenna device is programmable and comprises a microprocessor (“RAU microprocessor 977”, (0233) for configuring its operations, (see (977), figure 25A, and “The microprocessor 973 messages to microprocessors 977 in the RAUs 906 over direct links 979 to configure RAUs 906”, [0160])), wherein the gains of the attenuators can be controlled by the microprocessor (“microprocessor 977”), (see “the RAU microprocessor 977 can set the gain 
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement, or alternatively implement,  Kobyakov et al, as taught by Palanisamy et al, in such a way that the distributed massive MIMO system would be programmable to support wideband services, wherein the processing circuitry of each antenna device (14) of the antenna arrangement would be programmable and comprise a microprocessor for configuring the processing circuitry to support wideband services, wherein the processing circuitry would further comprises attenuators that adjust a downlink RF signal a proper level at the antenna element for transmission, wherein the gains of the attenuators would be controlled by the microprocessor, and wherein the microprocessor would be configured to execute program instructions stored in a memory to configure the processing circuitry for carrying out its operations, so that with the implementation, at least, each antenna device would be enhanced with programmable feature in high-speed fashion for adjusting the RF signal a proper level at the antenna device for transmission. 
-Regarding claim 16, Kobyakov et al  teaches that distributed massive MIMO system comprise  an antenna controller (215), (considered here equivalent with the limitation “antenna panel”), (see figure 4, and [0054]).
Claims 20, 24, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kobyakov et al  in view of Palanisamy et al, and further in view of Liu (2019/0229821), newly cited.
Regarding claim 20, Kobyakov et al in view of Palanisamy et al  teaches that the chain can be associated with more than one cable (see figure 6A, and [0058, 0059] of Kobyakov et al), wherein the chain can be a path formed from 5 antenna devices (see (232C)s, (232A’)s of figure 9 of Kobyakov et al) as candidates for forming a 2x2 MIMO scenario (“2x2 MIMO scenario”, [0064] of Kobyakov et al), wherein  each antenna device is configured to locally measure/perform a channel estimate (indicated by a channel quality information (“measured received signal strength”, [0064] of Kobyakov et al) measured by each antenna device)  based on a signal received from a user equipment (UE) (“client device 22”, [0064] of Kobyakov et al), (see [0064] of Kobyakov et al).
Kobyakov et al  does not teach whether the signal is a pilot signal, as claimed.
In analogous art, Liu teaches that in obtaining, at a receive site (“terminal device”, [0131]) a channel quality information (“channel quality”, [0131]) of a channel between a transmit site (“network device”, [0131) and the receive site, the receive site measures a received signal strength of a known signal (“reference signals”, [0131)  transmitted at the  transmit site and received at the receive site, to obtain the measured received signals strength (“reference signal received power”, [0138]) as the channel quality information (see [0031, 0137, 0138]).
Since Kobyakov et al  in view of Palanisamy et al does not teach in detail about the signal received from the UE, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Kobyakov et al  in view of Palanisamy et al, as taught by Liu, in such a way that the signal would be a known signal transmitted from the UE, so that each antenna device would be easily to detect/identify the signal, when received, for 
-Regarding claim 24, Kobyakov et al  in view of Palanisamy et al and Liu teaches that each of one or more of the antenna devices is configured to: receive the signal from the UE, via the antenna element ((24), figure 3 of Kobyakov et al ), (see [0064, 0065] of Kobyakov et al).
-Claim 26 is rejected with similar reasons for claim 20, as being unpatentable over Kobyakov et al  in view of Palanisamy et al and Liu.
-Claim 30 is rejected with similar reasons for claim 24, as being unpatentable over Kobyakov et al  in view of Palanisamy et al and Liu.
Allowable Subject Matter
Claims 21-23, 25, 27-29 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 10/28/21 have been fully considered.  As results, claims 21-23, 25, 27-29 and 31 are indicated allowable.  However, claims 1, 8-10, 15, 16, 20, 24, 26 and 30, after amended or newly-added, are deemed not allowable because of reasons set forth above in this Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

/PHUONG PHU/
Primary Examiner
Art Unit 2632